DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of copending Application No. 20210213848 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 20210213847 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.


.

Current Application: 17/163,638
USPGPUB: 20210213848
Claim 1: 
A method for charging of electric vehicles at Electric Vehicle Service Equipment (EVSE) units, the method comprising:

establishing a minimum power output requirement for individual EVSEs of a total number of EVSEs associated with one or more charging sites;

for the total number of EVSEs, enabling charging at a subset of the total number of EVSEs according to a first operation mode, wherein a size of the subset of EVSEs is derived from a relationship between an overall load capacity of the total number of EVSEs and the minimum power output requirement;

upon receiving a set of charging requests from a set of electric vehicles:
initiating charging of the set of electric vehicles at the subset of EVSEs if a quantity of the set of electric vehicles is less than or equal to the size of the subset of EVSEs, and initiating charging of a first portion of the set of electric vehicles at the
subset of EVSEs if the quantity of the set of electric vehicles is greater than the
size of the subset of EVSEs, with placement of a second portion of the set of
electric vehicles into a charging queue.
Claim 1
A method for charging a set of vehicles at a set of Electric Vehicle Service Equipment (EVSE) units, the method comprising: 
determining a collective maximum power output aggregated from individual power outputs of each of the set of EVSEs; 
determining an adjusted power output of each of the set of EVSEs based upon the collective maximum power output and an output constraint; 
dynamically modifying the adjusted power output based upon a set of usage states of one or more of the set of EVSEs; and 
executing instructions for delivering the adjusted power output across the set of EVSEs in coordination with a set of charging sessions associated with the set of vehicles and the set of EVSEs.
Claim 18:
A method for facilitating an electric vehicle charging session for a user, the method comprising:

prompting the user to scan a tag associated with an EVSE, with a user device of the user;

prompting the user to bring an item into communication with at least one of the user device and the EVSE within a specified duration of time, the item associated with the user and comprising an electronically-detectable identifier;

detecting the electronically-detectable identifier from the item;

linking the electronically-detectable identifier within an account of the user within an electric vehicle charging platform;

in association with an intended charging session with one of a network of EVSEs:

prompting the user to bring the item into communication with one of the network of EVSEs; and

initiating at least one of a transaction and a charging session operation mode upon detection of the electronically-detectable identifier of the item.
Claim 14: 

A method for charging a set of electric devices at a set of charging stations, the method comprising: determining a collective maximum power output aggregated from individual power outputs of each of the set of charging stations; determining an adjusted power output of each of the set of charging stations based upon the collective maximum power output and an output constraint, wherein determining the adjusted power output comprises deriving the output constraint from an interaction between a manager of the set of charging stations and a user interface through which the output constraint can be modulated; and executing instructions for delivering the adjusted power output across the set of charging stations in coordination with a set of charging sessions associated with the set of electric devices and the set of charging stations
Current Application: 17/163,638
US PGPUB: 20210213847
Claim 20:
A method for distributing a set of electric vehicles across a set of EVSEs, wherein the method comprises:
retrieving, for each electric vehicle of the set electric vehicles in association with respective charging sessions: an arrival state of charge (SOC), an arrival time, a needed departure SOC, an actual departure SOC, and a departure time;
categorizing individual electric vehicles of the set electric vehicles as belonging to a first subgroup having a first charging need, a second subgroup having a second charging need, and a third subgroup having a third charging need upon determining a charging power needed by each vehicle in relation to a dwell time for each vehicle; and
distributing the set electric vehicles across the set of EVSEs based upon at least one of power output capabilities of the set of EVSEs and availability of each of the set of EVSEs.
A method for charging a first electric vehicle at a first Electric Vehicle Service Equipment (EVSE), the method comprising: 
receiving a reservation request from a first user at a first user device for a first charging session, wherein the first user is associated with the first electric vehicle, and wherein the reservation request comprises at least one reservation parameter indicative of the first charging session for the first electric vehicle;
 determining eligibility for a power distribution type for the first charging session at the first EVSE, wherein the power distribution type is associated with reduced power from the first EVSE for the first charging session; determining a first check in at the first EVSE for the first charging session;
 after determining the first check in at the first EVSE for the first charging session, causing the first EVSE to charge the first electric vehicle with reduced power in accordance with the power distribution type for the first charging session, based on an integration with the first EVSE.


Regarding claims 2 – 17, and 19, the claims are dependent upon claim 1, please see arguments above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859